Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 1 of 11 PageID #: 132



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 O.B. WILLIAMS                        )
                                      )
                     Plaintiff,       )
                                      )
                v.                    )               No. 1:18-cv-02808-JMS-TAB
                                      )
 GAMMA MECCANICA,                     )
 GAMMA MECCANICA NORTH AMERICA        )
 INNOVATIVE RECYCLING SOLUTIONS, LLC, )
                                      )
                     Defendants.      )

                             CASE MANAGEMENT PLAN

 I.    Parties and Representatives

       A.    O.B. Williams – Plaintiff

             Gamma Meccanica S.p.A., Innovative Recycling Solutions, LLC – Defendants

       B.    Vaughn A. Wamsley
             Jeremy Baber
             VAUGHN A. WAMSLEY, P.C.
             851 S. Rangeline Rd. Carmel, IN 46032
             Telephone: 317-846-1080
             Facsimile: 317-581-1234
             Email: vwamsley@pilegal.com
                    jbaber@pilegal.com
             Attorneys for Plaintiff

             Rebecca J. Maas
             Smith Fisher Maas Howard & Lloyd, P.C.
             7209 North Shadeland Ave.
             Indianapolis, IN 46250
             Telephone: 317-578-1900
             Facsimile: 317-578-1330
             Email: rmaas@smithfisher.com
             Co-counsel for Defendants
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 2 of 11 PageID #: 133



               John M. Socolow
               Fitzpatrick & Hunt Pagano Aubert, LLP
               50 Main Street
               White Plains, NY 10606
               Telephone: 914-946-0600
               Facsimile: 914-946-0650
               Email: john.socolow@fitzhunt.com
               Co-counsel for Defendants

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A.     That jurisdiction in this matter is based upon diversity of citizenship and the
               amount in controversy, exclusive of interest and costs, is in excess of $75,000.00,
               thus this court has jurisdiction based on 28 U.S.C. 1332.

        B.     That the accident upon which this claim is based occurred on August 24, 2016, in
               the City of Indianapolis, County of Marion, State of Indiana. Plaintiff, O.B.
               Williams was employed by Plastic Recycling, Inc., and in the course of his duties
               as a machine operator on the day of the accident. The machine that
               Plaintiff was operating became clogged and after shutting the machine off,
               Plaintiff attempted to unclog the machine and the machine unexpectedly
               activated causing injuries to Plaintiff. That the Defendants owed to the
               foreseeable users of the machine, a duty to exercise reasonable care in the design,
               manufacture and set up of the machine. That the Defendants’ duty to
               foreseeable users of the machine includes a duty to exercise reasonable care to
               design and equip the machine with safety mechanisms to prevent injury while
               the machine was used for its intended purpose. Defendants failed to
               observe this duty by failing to design and manufacture the machine so it could not
               become operational while the machine was being worked on. As a direct and
               proximate result of the Defendants’ negligence, the Plaintiff suffered serious
               permanent injuries and incurred medical bills and lost wages.

        C.     Defendants deny the claims of Plaintiff, deny they were negligent and deny that
               the product was not fit for its intended purpose. Defendants affirmatively plead
               that Plaintiff, O.B. Williams caused and/or contributed to his own injuries in the
               following way, including but not limited to: general negligence in his use of the
               equipment; incurring the risk of his injuries; entering into the shredder without
               ensuring the proper lock-out tag-out measures were in place; and misusing the
               product. Defendants state that any alleged defective condition or improper
               warning was open and obvious. Defendants state that they have been prejudiced
               by late notice and did not have an opportunity to inspect the area, the equipment
               and the parts, and therefore Plaintiff should be responsible for spoliation of
               evidence. Defendants also state that Plaintiff’s employer, Plastic Recycling, Inc,


                                                 2
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 3 of 11 PageID #: 134



              may have caused or contributed to the incident in the following ways, including
              but not limited to failing to instruct its employees, failing to warn its employees,
              and failing to ensure proper lock-out/tag-out training protocol was used with
              respect to the shredder. To the extent that a co-worker of Plaintiff’s participated
              in his misuse of the shredder, Defendants claim said co-worker is a non-party in
              this matter.




 III.   Pretrial Pleadings and Disclosures

        A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              January 24, 2019. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the parties to object
              to making initial disclosures or to stipulate to a different deadline for making such
              disclosures based upon the circumstances of the action. If any objection and/or
              stipulation is made to initial disclosures in the CMP, the parties shall briefly state
              the circumstances justifying their respective positions.]

        B.    Plaintiff(s) shall file preliminary witness and exhibit lists on or before January
              31, 2019.

        C.    Defendant(s) shall file preliminary witness and exhibit lists on or before
              February 7, 2019.

        D.    All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before February 22, 2019.

        E.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
              special damages, if any, and make a settlement proposal, on or before
              February 22, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with
              the Court) a response thereto within 30 days after receipt of the proposal.

        F.    Except where governed by paragraph (G) below, expert witness disclosure
              deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
              name, address, and vita of any expert witness, and shall serve the report required
              by Fed. R. Civ. P. 26(a)(2) on or before September 23, 2019. Defendant(s) shall
              disclose the name, address, and vita of any expert witness, and shall serve the
              report required by Fed. R. Civ. P. 26(a)(2) on or before 30 days after Plaintiff(s)
              serves its expert witness disclosure; or if Plaintiff has disclosed no experts,
              Defendant(s) shall make its expert disclosure on or before October 24, 2019.

        G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
              expert testimony in connection with a motion for summary judgment to be filed
              by that party, such expert disclosures must be served on opposing counsel no later
              than 90 days prior to the dispositive motion deadline. If such expert disclosures


                                                3
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 4 of 11 PageID #: 135



             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections no later than 120 days prior to the proposed trial month. Any
             party who wishes to preclude expert witness testimony at the summary judgment
             stage shall file any such objections with their responsive brief within the briefing
             schedule established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             November 22, 2019. This list should reflect the specific potential witnesses the
             party may call at trial. It is not sufficient for a party to simply incorporate by
             reference “any witness listed in discovery” or such general statements. The list of
             final witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.     Discovery of electronically stored information (“ESI”). If either party is seeking
             the production of a substantial volume of ESI, then complete the ESI Supplement
             to the Report of the Parties’ Planning Meeting (also available in MS Word on the
             court’s website at http://www.insd.uscourts.gov/case-management-plans).

             If the parties believe that a substantial volume of ESI will not be produced in the
             case, the parties should include herein a brief description of the information
             anticipated to be sought in discovery in the case and include (1) the parties’
             agreement regarding the format in which ESI will be produced (including whether
             the production will include metadata), (2) a description of any other issues the
             parties believe may be relevant to discovery in the case, and (3) either the
             following claw back provision or the language of any alternative provision being
             proposed:

                    In the event that a document protected by the attorney-client
                    privilege, the attorney work product doctrine or other applicable
                    privilege or protection is unintentionally produced by any party to
                    this proceeding, the producing party may request that the document
                    be returned. In the event that such a request is made, all parties to
                    the litigation and their counsel shall promptly return all copies of
                    the document in their possession, custody, or control to the
                    producing party and shall not retain or make any copies of the
                    document or any documents derived from such document. The
                    producing party shall promptly identify the returned document on a


                                               4
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 5 of 11 PageID #: 136



                        privilege log. The unintentional disclosure of a privileged or
                        otherwise protected document shall not constitute a waiver of the
                        privilege or protection with respect to that document or any other
                        documents involving the same or similar subject matter.



 IV.     Discovery1 and Dispositive Motions

         Defendants were unaware of this incident and did not become aware of it until the filing
         of the Complaint. The facts and circumstances of the loss alleged in Plaintiff’s
         Complaint have not been fully disclosed. Therefore, Defendants cannot state whether
         summary judgment for one or both parties will be filed.

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion?


         Defendants were unaware of this incident and did not become aware of it until the filing
         of the Complaint. The facts and circumstances of the loss alleged in Plaintiff’s
         Complaint have not been fully disclosed. Therefore, Defendants cannot state whether
         summary judgment for one or both parties will be filed.




 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                  5
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 6 of 11 PageID #: 137



       B.     On or before August 1, 2019, and consistent with the certification provisions of
              Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
              the claims or defenses it intends to prove at trial, stating specifically the legal
              theories upon which the claims or defenses are based.

       C.     Select the track that best suits this case:

                      Track 1: No dispositive motions are anticipated. All discovery shall be
              completed by _________ [no later than 16 months from Anchor Date]. [Note:
              Given that no dispositive motions are anticipated, the parties should consider
              accelerating discovery and other pretrial deadlines to the extent practicable and
              suggest a substantially earlier trial date (Section VI). The Court encourages a
              track faster than the standard track in all cases in which dispositive motions are
              not anticipated].

               X         Track 2: Dispositive motions are expected and shall be filed by
              [no later than 11-12 months from Anchor Date]; non-expert witness discovery and
              discovery relating to liability issues shall be completed by July 25, 2019; expert
              witness discovery and discovery relating to damages shall be completed by
              December 23, 2019. All remaining discovery shall be completed by no later than
              January 23, 2020. [Note: The Court expects this will be the typical track when
              dispositive motions are anticipated.]

                      Track 3: Dispositive motions shall be filed by               [not later than
              13 months from the Anchor Date]; non-expert discovery shall be completed by
              __________; expert witness discovery shall be completed by                          .
              [Note: The Court provides Track 3 as an open option because it recognizes that
              there may be unusual cases for which special circumstances necessitate additional
              flexibility. However, the Court has found that Tracks 1 and 2 are appropriate in
              the large majority of cases, and therefore the parties must briefly state below the
              special circumstances justifying a departure from Tracks 1 and 2.]

              Absent leave of Court, and for good cause shown, all issues raised on summary
              judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.    Pre-Trial/Settlement Conferences

       At any time, any party may call the Judge's Staff to request a conference, or the Court
       may sua sponte schedule a conference at any time. The presumptive time for a settlement
       conference is no later than 30 days before the close of non-expert discovery. The
       parties are encouraged to request an earlier date if they believe the assistance of the
       Magistrate Judge would be helpful in achieving settlement. The parties recommend
       a settlement conference in June 2019.

 VI.   Trial Date



                                                  6
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 7 of 11 PageID #: 138



        The parties request a trial date in February 2020. The trial is by jury and is anticipated
        to take five (5) days. Counsel should indicate here the reasons that a shorter or longer
        track is appropriate. While all dates herein must be initially scheduled to match the
        presumptive trial date, if the Court agrees that a different track is appropriate, the case
        management order approving the CMP plan will indicate the number of months by which
        all or certain deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial. [This section should be marked in the
               affirmative only if all parties consent. Do not indicate if some parties consent and
               some do not. Indicating the parties' consent in this paragraph may result in this
               matter being referred to the currently assigned Magistrate Judge for all further
               proceedings, including trial. It is not necessary to file a separate consent. Should
               this case be reassigned to another Magistrate Judge, any attorney or party of
               record may object within 30 days of such reassignment. If no objection is filed,
               the consent will remain in effect.]

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.



                                                  7
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 8 of 11 PageID #: 139



             4.    A party who intends to offer any depositions into evidence during the
                   party's case in chief shall prepare and file with the Court and copy to all
                   opposing parties either:

                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

             3.    File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.



                                              8
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 9 of 11 PageID #: 140



              4.     Notify the Court and opposing counsel of requests for separation of
                     witnesses at trial.



 IX.   Other Matters

        The Defendant, Gamma Meccanica S.p.A., is based in Italy, which may pose some
 considerations when setting conferences, due to the time difference.




 /s/ Vaughn A. Wamsley                            /s/ Rebecca J. Maas
 Vaughn A. Wamsley, No. 14679-71                  Rebecca J. Maas, No. 14090-49
 Vaughn A. Wamsley P.C.                           Smith Fisher Maas Howard & Lloyd P.C.
 851 South Rangeline Road                         7209 North Shadeland Avenue
 Carmel, Indiana 46032                            Indianapolis, Indiana 46250
 Telephone: 317-846-1080                          Telephone: 317-578-1900
 Facsimile: 317-581-1234                          Facsimile: 317-578-1330
 vwamsley@pilegal.com                             rmaas@smithfisher.com
 Attorney for Plaintiff                           Co-counsel for Defendants


                                                  /s/ John M. Socolow
                                                  John M. Socolow, No.
                                                  Fitzpatrick & Hunt Pagano Aubert LLP
                                                  50 Main Street
                                                  White Plains, New York 10606
                                                  Telephone: 914-946-0600
                                                  Facsimile: 914-946-0650
                                                  john.socolow@fitzhunt.com
                                                  Co-counsel for Defendants




                                              9
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 10 of 11 PageID #: 141



  ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                    FOR A
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
              ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT     .M.,
              ROOM                   .


              A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                               AT       .M. COUNSEL SHALL APPEAR:

                                        IN PERSON IN ROOM          ; OR

                                        BY TELEPHONE, WITH COUNSEL FOR
                          INITIATING THE CALL TO ALL OTHER PARTIES AND
                          ADDING THE COURT JUDGE AT (____)
                          ___________________; OR

                                        BY TELEPHONE, WITH COUNSEL
                          CALLING THE JUDGE'S STAFF AT (____)
                          ___________________;


              DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
              _____________________



                                        10
Case 1:18-cv-02808-JMS-TAB Document 18 Filed 11/02/18 Page 11 of 11 PageID #: 142




           Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
  1(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.




  ________________________                            ___________________________________
  Date                                                U. S. District Court
                                                      Southern District of Indiana




                                                 11
